Case 2:20-cv-00815-TS-DBP Document 19 Filed 01/06/21 PageID.120 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH

 SYDNEY DAHMEN,                                      MEMORANDUM DECISION AND
                                                     ORDER GRANTING DEFENDANT'S
                        Plaintiff,                   MOTION TO DISMISS
 v.

 LM GENERAL INSURANCE COMPANY,
                                                     Case No. 2:20-CV-815 TS
                        Defendant.
                                                     District Judge Ted Stewart


       This matter is before the Court on Defendant LM General Insurance Company’s Motion

to Dismiss. For the reasons discussed below, the Court will grant the Motion but will allow

Plaintiff to file an Amended Complaint.

                                         I. BACKGROUND

       Plaintiff was involved in a motor vehicle collision in May 2020. Plaintiff was injured in

the accident and has incurred medical expenses. At the time of the accident, Plaintiff and the

vehicle she was driving were insured by Defendant. Plaintiff issued a demand for Defendant to

tender the policy limits of $25,000. Defendant has refused. Plaintiff brings claims for breach of

contract, breach of the implied covenant of good faith and fair dealing, and bad faith.

                            II. MOTION TO DISMISS STANDARD

       In considering a motion to dismiss for failure to state a claim upon which relief can be

granted under Rule 12(b)(6), all well-pleaded factual allegations, as distinguished from

conclusory allegations, are accepted as true and viewed in the light most favorable to Plaintiff as




                                                 1
Case 2:20-cv-00815-TS-DBP Document 19 Filed 01/06/21 PageID.121 Page 2 of 4




the nonmoving party. 1 Plaintiff must provide “enough facts to state a claim to relief that is

plausible on its face,” 2 which requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” 3 “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’ Nor does a complaint suffice if it

tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” 4

         “The court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence that

the parties might present at trial, but to assess whether the plaintiff’s complaint alone is legally

sufficient to state a claim for which relief may be granted.” 5 As the Court in Iqbal stated,

         [o]nly a complaint that states a plausible claim for relief survives a motion to
         dismiss. Determining whether a complaint states a plausible claim for relief will
         . . . be a context-specific task that requires the reviewing court to draw on its judicial
         experience and common sense. But where the well-pleaded facts do not permit the
         court to infer more than the mere possibility of misconduct, the complaint has
         alleged—but it has not shown—that the pleader is entitled to relief. 6


                                           III. DISCUSSION

         Plaintiff asserts three cause of action against Defendant: breach of contract, breach of the

implied covenant of good faith and fair dealing, and bad faith. Defendant seeks dismissal of the

second and third causes of action.




         1
             GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir.
1997).
         2
             Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
         3
             Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
         4
             Id. (quoting Twombly, 550 U.S. at 555, 557) (alteration in original).
         5
             Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir. 1991).
         6
             Iqbal, 556 U.S. at 679 (internal citations and quotation marks omitted).


                                                     2
Case 2:20-cv-00815-TS-DBP Document 19 Filed 01/06/21 PageID.122 Page 3 of 4




A.      GOOD FAITH AND FAIR DEALING

        Plaintiff’s second cause of action asserts a breach of the covenant of good faith and fair

dealing. “In Utah, a plaintiff may sue on a contract for: (1) breach of the contract’s express

terms; and/or (2) breach of the covenant of good faith and fair dealing, which is an implied duty

that inheres in every contractual relationship.” 7 The Utah Supreme Court has held that “the

implied obligation of good faith performance contemplates, at the very least, that the insurer will

diligently investigate the facts to enable it to determine whether a claim is valid, will fairly

evaluate the claim, and will thereafter act promptly and reasonably in rejecting or settling the

claim.” 8

        Here, Plaintiff’s Complaint contains a single paragraph setting out her claim for breach of

the covenant of good faith and fair dealing. Plaintiff alleges that “Defendant breached the

implied covenant of good faith and fair dealing by, among other things, failing to investigate,

evaluate, and pay Plaintiff’s full claims among other wrongful and illegal conduct.” 9 This

allegation is completely conclusory, which is insufficient under Twombly and Iqbal. 10

Therefore, dismissal is required. However, the Court will allow Plaintiff an opportunity to

amend her Complaint to provide additional allegations to shore up her claim.




        7
            Blakely v. USAA Cas. Inc. Co., 633 F.3d 944, 947 (10th Cir. 2011).
        8
            Beck v. Farmers Ins. Exch., 701 P.2d 795, 801 (Utah 1985).
        9
            Docket No. 2-1 ¶ 36.
        10
         See City of Orem v. Evanston Ins. Co., Case No. 2:16-cv-425-JNP-PMW, 2017 WL
1843101, at *3 (D. Utah May 5, 2017) (finding similar allegations deficient).


                                                  3
Case 2:20-cv-00815-TS-DBP Document 19 Filed 01/06/21 PageID.123 Page 4 of 4




B.       BAD FAITH

         Plaintiff’s third cause of action purports to assert a claim of bad faith. “Bad faith is

merely the inverse of the implied covenant of good faith and fair dealing that inheres in all

insurance contracts.” 11 Therefore, to the extent that Plaintiff seeks to assert a bad faith claim, it

should be brought as part of her claim for breach of the implied covenant of good faith and fair

dealing. No separate cause of action is required. Therefore, Plaintiff’s third cause of action will

be dismissed, but the Court will permit Plaintiff to include the allegations in that claim as part of

her claim for breach of the implied covenant of good faith and fair dealing.

                                          IV. CONCLUSION

         It is therefore

         ORDERED that Defendant’s Motion to Dismiss (Docket No. 9) is GRANTED as set

forth above. Plaintiff is permitted to file an Amended Complaint within thirty (30) days of this

Order.

         DATED this 6th day of January, 2021.

                                                 BY THE COURT:



                                                 Ted Stewart
                                                 United States District Judge




         11
              U.S. Fid. v. U.S. Sports Specialty, 270 P.3d 464, 470 (Utah 2012).


                                                    4
